DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter A. Nieves (Reg. No. 48,173) on 29 August, 2022.
The application has been amended as follows: 

- 	7.	(Ex. Amd.) The rotary cooler with the features of claim [[6]] 1, wherein the cooling tubes are adapted to be pressurized. 	-     -

Allowable Subject Matter
Claim 1-5, 7-16, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Reasons for Allowance noted within the Notice of Allowance mailed on 17 August, 2022 are incorporated by reference herein in its entirety. Further, the Examiner notes, the features of cancelled claim 6 (cancelled by Applicant’s amendments filed on 26 July, 2022) included the plurality of cooling tubes connected to one another via ducts. See present invention claim set dated 18 March, 2022. The features of independent claim 1, as of the claim set submitted on 26 July, 2022, incorporated these features by the addition of  supply tubes which are arranged in a spoke-like manner to supply cooling medium from the single tube to the cooling tubes of the rotary cooler.  As such, the subject matter of claim 1, includes similar subject matter of now-cancelled claim 6, for which claim 7 previously depended. The Examiner’s amendment, thereby, corrects the dependency of claim 7 to claim 1, and does not change the scope of the invention.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        8/29/2022